My delegation is delighted to
congratulate the President on his election. My delegation's
hearty congratulations are made even warmer as he has the
privilege and the honour to take the fifty-fourth session, as
President of the General Assembly, from the twentieth into
the twenty-first century. A similar unique place in history
will not be observed for another hundred years. We are
confident, in view of his past heroic leadership of the South
West Africa People's Organization (SWAPO), and now as
the Foreign Minister of Namibia, he will conduct our
deliberations with vision and dynamism.
My delegation also wishes to express our grateful
appreciation to Mr. Didier Opertti of Uruguay for his skilful
and productive conduct of the proceedings of the General
Assembly at its fifty-third session.
My delegation welcomes to the family of nations the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga and offers hearty congratulations.
As the curtain makes its slow descent upon the
twentieth century, bringing it to its inevitable close, there is
a prevailing mood of reflection and anticipation. Rightly so,
as a connection between past, present and future is being
made, for we cannot appreciate the present without
knowledge of the past if we hope to ensure the future. And
indeed, historically speaking, the past is never past, for
what is past is prologue.
In retrospect, for some developing countries the period
of the 1980s was considered a lost decade because of the
heavy burden of debt servicing, falling commodity prices,
negative economic growth, unemployment and structural
adjustment. In the 1990s, the catchwords seemed to be
“sustainable development”, “environmentally friendly”,
“good governance”, “globalization”, and “poverty
alleviation”. These phrases seem to be the legacy of the
cluster of United Nations summits of the 1990s: the
Conference on Environment and Development in 1992, on
Human Rights in 1993, on Small Island Developing States
in 1994, on Population and Development in 1994, on Social
Development in 1995, on Women in 1995, on Human
Settlements in 1996 and on Food Security in 1996. In all
these high-level meetings, the centrality of the human
person in sustainable social, economic, and cultural
development was emphasized.
Grenada believes that the concept of sustainable
development is shared responsibility on the part of
developed and developing countries. Its global character
must be recognized so that there can be more sharing of
knowledge, ideas, information and resources.
Consequently, the region from which I come, the
Caribbean, strongly urges our more developed partners
urgently to make available new and additional sources of
funding and technological transfer to enable us to comply
with the obligations the international Conventions demand
of us. In short, the concepts of the global village and
globalization should be premised on giving, caring and
sharing.
Sustainable development is not possible without
respect for the whole range of human rights — economic,
social, cultural, civil and political. Indeed, human rights
are meaningless in an environment of poverty and
deprivation. The United Nations High Commissioner for
Human Rights, Mrs. Mary Robinson, has said, aptly, that
perhaps the largest scale of human rights violations today
is the fact that one fifth of humanity lives in absolute
poverty. World Bank estimates reveal that over 35 per
cent of people in the Caribbean basin live below the
poverty line. This situation threatens the very existence of
civil societies there.
Moreover, the plight of certain small Caribbean
States is further compounded by the World Trade
Organization's inhumane rulings over the European Union
banana regime. We are still baffled over the attitude of
our traditional ally and certain friendly Latin American
countries over the modified version of the banana regime.
We are hopeful, though, that a satisfactory compromise
will be arrived at soon. If so, the economies of the small,
banana-producing countries would be saved from the
shocks of a banana industry become non-existent.
I stress that there is an urgent need to unite our
efforts in a common framework to alleviate the problems
associated with critical poverty in order to restore some
form of human dignity in our countries.
To the observer with no inside knowledge of the
working of the United Nations and its specialized
agencies, the series of meetings to review what has
already been reviewed, and perhaps in some cases already
implemented, seem as complex as quantum physics and
exercises in repetitive and confusing rhetoric.
Nevertheless, since the conceptual and structural
framework of sustainable development is shared
responsibility, my delegation is hopeful that the recently-
24


ended special session to review the implementation of the
1994 Barbados Programme of Action for the Sustainable
Development of Small Island Developing States has given
some impetus to the creation of this global partnership we
all desire. We are equally hopeful that the project proposals
submitted by Grenada will be favourably considered and
appropriate funding made available to execute them.
The Caribbean Sea is a unique body of water
bordering a large number of States, with overlapping
exclusive economic zones, vulnerable to the elements of
nature and also to man-made disasters. The Caribbean Sea
is indisputably the lifeblood of the countries of the
Caribbean Community — one half of whose population
lives on the coastline, where 20 per cent of the regional
gross domestic product is produced — and provides
employment for more than 25 per cent of the labour force
in tourism and the fishing industry. Sustainable
management and development of the Caribbean Sea and its
resources would benefit not only the Caribbean people but
also the international community as a whole.
Moreover, recognition of the Caribbean Sea as a
special area within the context of sustainable development
would provide the jurisdictional authority necessary to
control the passage of ships carrying toxic and hazardous
wastes and chemical and radioactive materials in Caribbean
waters. My delegation urges this special recognition of the
Caribbean Sea for all of the reasons I have stated.
We are mindful that we do not own the Earth; we are
simply holding it in trust for succeeding generations. We
are admonished not to treat the land with contempt and
remember that from it we came and to it we shall return.
Grenada is absolutely clear about its commitment to
the principles of the United Nations and therefore reveres
the ideals which informed those principles. Grenada thus
places a premium on fairness and justice in the conduct of
international affairs. It is in this context that the
Government of Grenada wishes to request that a fresh look
be taken at United Nations General Assembly resolution
2758 (XXVI) of 1971, as a matter of simple justice and
fairness to the people of the Republic of China. This
humanitarian-minded and democratically inclined country
has used its hard-earned resources to help developing
countries to help themselves, by providing training,
expertise and capital for developmental projects and other
forms of technical assistance in several critical areas. The
noble efforts of the Republic of China reminds one of the
great Chinese philosopher, Confucius, and his thoughts on
giving a man a fish and teaching a man to fish, Grenada
applauds the sacrifices of the Republic of China in this
regard.
Indeed, the Republic of China has wrought an
economic miracle, to the point where it is the fourteenth
most important trading country and its foreign reserves
rank among the top in the world.
The international community cannot simply ignore
the aspirations of such a dynamic and generous people,
and should thus ensure that the fundamental right of the
22 million people of the Republic of China on Taiwan to
participate in the activities of the United Nations be fully
respected.
Equally, in the name of humanity and justice,
Grenada calls for the lifting of the economic embargo
against the Republic of Cuba. World opinion is definitely
swayed towards this, and consequently overwhelming
support is given year after year to the relevant resolutions
at the United Nations on this issue. Sadly, though,
enforcement is still outstanding. As we are about to close
another chapter in the history of mankind, we appeal to
the Government of the United States of America to once
more take the lead in showing its humane qualities and
ease the pain and suffering of ordinary Cubans. It should
therefore suspend all sanctions unconditionally.
As we look to the new century we must urge that
there be a Middle East of peaceful coexistence,
particularly between Israel and the Palestinians.
We certainly hope that past events in the Balkans —
particularly in Yugoslavia — will not be repeated; and
that the principle of self-determination will be respected
globally, the situation in East Timor being a case in point;
that the various pockets of conflict around the world will
be resolved amicably; and that any changes contemplated
within the United Nations system will take into account
the concerns and aspirations of smaller nations.
Grenada believes that, with the collective efforts of
all States and the purposeful involvement of the United
Nations, democracy, social justice, good governance,
solidarity and the economic prosperity of all our Members
could be achieved.
25


Finally, my country extends its concern and sympathy
to the victims of the earthquake in Turkey and, more
recently, to our friends in the Republic of China on Taiwan,
a country so helpful to us in the promotion of sustainable
development.
We are also mindful of the situation in East Timor and
hope that as soon as order and security are restored,
independence, for which the majority voted, will take root.